Case 0:18-cv-62490-WPD Document 90 Entered on FLSD Docket 03/27/2020 Page 1 of 8




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 0:18-cv-62490-WPD

      MARIA ZABALA,

               Plaintiff,

      v.

      UNITED AIRLINES, INC.,

            Defendant.
      ___________________________/

                            DEFENDANT UNITED AIRLINES, INC.’S STATEMENT
                             OF UNDISPUTED MATERIAL FACTS IN SUPPORT
                            OF ITS MOTION FOR SUMMARY FINAL JUDGMENT

               Defendant, United Airlines, Inc. (“United”) serves its Statement of Undisputed Material

      Facts in Support of its Motion for Summary Final Judgment and in support states as follows:

 I.        Plaintiff’s Initial Employment with United

           1. On May 1, 2008, United hired Maria Zabala (“Plaintiff”) as an Airport Administrative

               Specialist. LaScola Decl. at ⁋ 5, Mar. 27, 2020.

           2. Plaintiff was terminated by United on July 18, 2008 and was rehired on August 20, 2008.

               LaScola Decl. at ⁋ 6, Mar. 27, 2020.

           3. On August 1, 2011, Plaintiff assumed a role as an Airport Operations Station Support

               Coordinator. LaScola Decl. at ⁋ 7, Mar. 27, 2020.

           4. The job description for the Airport Operations Station Support Coordinator stated that

               responsibilities associated with the position included performing administrative activities

               and functions associated with scheduling payroll, accounts payable, report preparation and

               wellness administration associated with office and personnel functions. It further specified




      4828-8728-8760.2 087218.1030
Case 0:18-cv-62490-WPD Document 90 Entered on FLSD Docket 03/27/2020 Page 2 of 8




            that the position would entail performing personnel-related duties including “filing,

            process[ing] payroll in accordance with provisions of union agreements and company

            policy,” and “providing support for management by coordination and preparation of reports

            associated with personnel functions.” Ex. 2 to LaScola Decl., Mar. 27, 2020.

       5. Plaintiff was unable to perform payroll-related tasks, which were essential functions of her

            job, with or without accommodations. Pl. Dep. 41:3-6.

       6. United’s General Manager in Fort Lauderdale, Florida, Mark LaScola, has stated that

            payroll tasks were essential functions of her job as an Airport Operations Station Support

            Coordinator. LaScola Decl. at ⁋ 9, Mar. 27, 2020.

 II.   Applicable United Policies

       7. At all times material, United’s unpaid medical leave policy contained the following

            provisions:

                 a. The length of leave is the shortest of the period of incapacity (certified by a doctor),

                      three years (off work consecutively in any leave status), or a period of time equal

                      to the employee’s total length of service as long as the appropriate medical reports

                      are submitted to and approved by the United Medical Department.

                 b. In extenuating circumstances, extensions beyond the maximum leave period may

                      be requested. The request must be submitted 30 to 60 days before the expiration of

                      leave. An extension requires review by United Medical and approval by Human

                      Resources. An employee who does not return to work prior to exhausting the

                      maximum leave period (including any approved extension) is separated.

                      Ex. 2 to Rivera Torres Decl., Mar. 27, 2020; Ex. 1 to LaScola Decl., Mar. 27, 2020.

III.   Plaintiff’s Participation in United’s Medical Leave Program




   4828-8728-8760.2 087218.1030
Case 0:18-cv-62490-WPD Document 90 Entered on FLSD Docket 03/27/2020 Page 3 of 8




      8. In January 2015, Plaintiff requested and was approved for medical leave. Rivera Torres

           Decl. at ⁋ 4, Mar. 27, 2020.

      9. For the purposes of the three-year United Unpaid Medical Leave Policy, although Plaintiff

           ceased activity duty with United in January 2015, she was not designated as being on

           unpaid medical leave until June 1, 2015. Ex. 1 to Rivera Torres Decl., Mar. 27, 2020.

      10. United sent Plaintiff monthly requests for medical documentation certifying her inability

           work. Each request invited Plaintiff to engage in United’s reasonable accommodation

           program. Ex. 3 to Rivera Torres Decl., Mar. 27, 2020.

      11. On March 28, 2018, United sent Plaintiff a letter stating that her condition would be

           reviewed at least sixty days prior to the expiration of her unpaid leave status. Ex. 4 to

           Rivera Torres Decl., Mar. 27, 2020.

      12. On April 20, 2018, Plaintiff emailed United to inquire about the letter and request that her

           employment dates be modified so she could be terminated and receive lifetime flight

           benefits, which accrue after ten years of employment with United. E-mail from Maria

           Zabala (Apr. 20, 2018 3:46pm).

      13. On April 27, 2018, United sent Plaintiff a letter to notify her that her unpaid medical leave

           would expire on June 1, 2018. Ex. 5 to Rivera Torres Decl., Mar. 27, 2020.

      14. On May 18, 2018, Plaintiff sent United another facsimile asking if it would change her

           employment dates to allow her to receive lifetime flight benefits from United without ever

           returning to work. Facsimile from Maria Zabala to United (May 18, 2018 1:37pm).

      15. On May 18, 2018 Plaintiff sent United a facsimile asking United to explain how to

           participate in the Reasonable Accommodation Process.” Facsimile from Maria Zabala to

           United (May 18, 2018 1:39pm).




  4828-8728-8760.2 087218.1030
Case 0:18-cv-62490-WPD Document 90 Entered on FLSD Docket 03/27/2020 Page 4 of 8




IV.    Plaintiff’s Initial Failure to Participate in United’s Reasonable Accommodation Program

       16. In a call with Plaintiff on May 30, 2018, United provided an overview of the reasonable

            accommodation program to Plaintiff, and detailed the need for medical documents and an

            interpersonal discussion before an accommodation decision could be made.               The

            representative then stated that United had not received any medical documentation

            substantiating the need for a medical accommodation.         Plaintiff again asked about

            administratively changing her dates of employment so that she could receive lifetime flight

            benefits. Rivera Torres Decl. at ⁋ 10, Mar. 27, 2020.

       17. Later on May 30, 2018, Plaintiff sent an email to United stating she wanted to

            administratively change her dates of employment so that she could receive lifetime benefits

            from United without ever returning to work. Email from Maria Zabala (May 30, 2018

            2:55pm).

       18. On May 31, 2018, United emailed Plaintiff stating that it had left telephone messages about

            United’s reasonable accommodation program on May 30, 2018 and May 31, 2018, and

            requesting that Plaintiff contact United to discuss. Ex. 6 to Rivera Torres Decl., Mar. 27,

            2020.

       19. Plaintiff responded on May 31, 2018 that she was aware her termination date was June 1,

            2018. Email from Maria Zabala (May 31, 2018 12:09pm). United responded on May 31,

            2018 by email and June 1, 2018 by letter, informing Plaintiff that United would like to

            speak with her about a reasonable accommodation, that a reasonable accommodation

            program meeting was scheduled for June 8, 2018, and asking her to supply medical records

            to support her request for a reasonable accommodation by June 7, 2018. Ex. 6,7 to Rivera

            Torres Decl., Mar. 27, 2020.




   4828-8728-8760.2 087218.1030
Case 0:18-cv-62490-WPD Document 90 Entered on FLSD Docket 03/27/2020 Page 5 of 8




      20. On June 4, 2018, United sent Plaintiff another letter confirming that the reasonable

           accommodation program meeting would take place on June 8, 2018 and asking for her

           medical records by June 7, 2018. It further informed her that the parties would “discuss

           possible reasonable accommodations which the company may be able to provide in your

           current position, or job opportunities outside your classification consistent with your

           restrictions.” It closed by providing a telephone number that she could call if she could not

           attend the meeting or otherwise had any questions. Ex. 8 to Rivera Torres Decl., Mar. 27,

           2020.

      21. On June 4, 2018, Plaintiff sent an email to United indicating that she was out of state.

           Email from Maria Zabala (June 4, 2018 4:44pm). United responded the same day with an

           email stating it would still hold the reasonable accommodation meeting on June 8, 2018,

           and that Plaintiff should send medical documentation to United by June 7, 2018.

      22. On June 6, 2018, Plaintiff emailed United acknowledging that she receiving an email

           notifying her that United was attempting to engage her in its reasonable accommodation

           program on May 31, 2018, notifying United that she would not be attending the reasonable

           accommodation program meeting on June 8, 2018, and acknowledging that her failure to

           participate in the reasonable accommodation program would likely lead to her termination.

           Email from Maria Zabala (June 6, 2018 4:28pm).

      23. Plaintiff never requested any specific and identifiable reasonable accommodation from

           United to return to work in 2018. Rivera Torres Decl. at ⁋ 11, Mar. 27, 2020.

      24. Plaintiff never identified how any reasonable accommodation would allow her to return to

           work and perform as an Airport Operations Station Support Coordinator. Rivera Torres

           Decl. at ⁋ 11, Mar. 27, 2020.




  4828-8728-8760.2 087218.1030
Case 0:18-cv-62490-WPD Document 90 Entered on FLSD Docket 03/27/2020 Page 6 of 8




         25. On June 8, 2018, Plaintiff did not show up to the reasonable accommodation program

              meeting or provide any medical information in response to United’s request. Rivera Torres

              Decl. at ⁋ 16, Mar. 27, 2020; LaScola Decl. at ⁋ 18, Mar. 27, 2020.

         26. On June 8, 2018, after Plaintiff refused to participate in United’s reasonable

              accommodation program, Lascola made the decision to terminate Plaintiff and United sent

              Plaintiff a letter advising her that her employment had been terminated because she had

              exhausted her leave benefits by failing to return to work before the end of her three-year

              medical leave of absence. Ex. 9 to Rivera Torres Decl. at ⁋ 16, Mar. 27, 2020; LaScola

              Decl. at ⁋ 19, Mar. 27, 2020.

         27. Plaintiff is unaware of anyone that was not terminated after failing to return to work before

              exhausting their three years of United’s approved unpaid medical leave. Pl. Dep. 65: 10-

              19.

V.       Plaintiff’s Second Failure to Participate in United’s Reasonable Accommodation
         Program

         28. On June 13, 2018, United decided to give Plaintiff another chance, and emailed and mailed

              her a letter apprising her of a second reasonable accommodation meeting on June 22, 2018

              and asking her to provide medical records by June 21, 2018. Email from United (June 13,

              2018 2:00pm); Letter from United to Maria Zabala (June 13, 2018); Ex. 10 to Rivera Torres

              Decl., Mar. 27, 2020.

         29. On June 18, 2018, Plaintiff filed a charge against United with the United States Equal

              Employment Opportunity Commission (“EEOC”). The EEOC found no cause.

         30. A medical note from Plaintiff’s psychiatrist dated June 19, 2018 stated “I have her out of

              work due to a psychiatric illness.” Work Restriction Form, Dr. Douglas M. Lanes, M.D.

              (June 19, 2018).



     4828-8728-8760.2 087218.1030
Case 0:18-cv-62490-WPD Document 90 Entered on FLSD Docket 03/27/2020 Page 7 of 8




      31. On June 22, 2018, Plaintiff failed to provide any medical documents in response to

           United’s request, to show up at the reasonable accommodation program meeting. Ex. 18 to

           Rivera Torres Decl., Mar. 27, 2020.; LaScola Decl. at ⁋ 19, Mar. 27, 2020.

      32. On July 12, 2018, United sent Plaintiff a letter stating that because she did not submit any

           medical documentation in response to United’s request or appear for the June 22, 2018

           reasonable accommodation program meeting, she would remain separated from the

           company as of June 8, 2018. Ex. 11 to Rivera Torres Decl., Mar. 27, 2020.

  Respectfully submitted this 27th day of March 2019.

                                                By: /s/ Patrick G. DeBlasio, III
                                                Patrick G. DeBlasio, III, Esq.,
                                                Florida Bar No. 871737
                                                Email: pdeblasio@littler.com
                                                Ryan P. Forrest, Esq.
                                                Florida Bar No. 111487
                                                Email: rforrest@littler.com
                                                LITTLER MENDELSON, P.C.
                                                Wells Fargo Center
                                                333 SE 2nd Avenue, Suite 2700
                                                Miami, FL 33131
                                                Telephone: (305) 400-7500
                                                Facsimile: (305) 603-2552

                                                ATTORNEYS FOR DEFENDANT


                                   CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on this 27th day of March 2020, I electronically filed the
  foregoing document with the Clerk of the Court using the CM/ECF system. I also certify that the
  foregoing document is being served this day on all counsel of record or pro se identified on the
  attached Service List in the matter specified either via transmission of notices of electronic filing
  generated by the CM/ECF system or in some other authorized manner for those counsel or parties
  who are not authorized to receive electronically notices of electronic filing.

                                                BY: /s/ Patrick G. DeBlasio, III
                                                   Patrick G. DeBlasio, III


  4828-8728-8760.2 087218.1030
Case 0:18-cv-62490-WPD Document 90 Entered on FLSD Docket 03/27/2020 Page 8 of 8




                                 SERVICE LIST

  PLAINTIFF, PRO SE
  Maria Zabala
  E-Mail: maryzabala@aol.com
  3600 Mystic Pointe Drive
  Apt. 502
  Aventura, FL 33180




  4828-8728-8760.2 087218.1030
